Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Claim Objections
Claim(s) 1-9, 11-16, 22 is/are objected to because of the following informalities:  
Claim 1 recites the limitation “the adjustment arm cavities” in line 7, instead of “the one or more adjustment arm cavities” in order to be consistent with the previously used claim terminology.  
Claim 12, line 3, appears to have an extra space between “cavity” and “.”. 
Claim 13, recites the limitation “the hub pairs” in line 11, instead of “the one or more hub pairs” in order to be consistent with the previously used claim terminology. 
Claim 22, line 4 recites the limitation “place place” instead of “place” in order to be grammatically correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9, 11-12, 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitations “a first adjustment arm cavity” and “a second adjustment arm cavity” in lines 10-11, which renders the claim indefinite, since it is unclear if these adjustment arm cavities are a part of the “one or more adjustment arm cavities” previously introduced or if these adjustment arm cavities are in addition to the “one or more adjustment arm cavities” previously introduced. For the purpose of compact prosecution below, the claim limitations will be interpreted as being a part of the one or more adjustment arm cavities that were previously introduced e.g. “a first adjustment arm cavity of the one or more adjustment arm cavities” and “a second adjustment arm cavity of the one or more adjustment arm cavities”. 
Claim 14 recites the limitation “each of the hub pairs” in line 1. There is insufficient antecedent basis for this limitation in the claim. The claim previously introduced “one or more hub pairs” connecting between each hub. For the purpose of compact prosecution below, the claim limitation will be interpreted as “each of the one or more hub pairs”. 
Claim 15 recites the limitations “a first plurality of hub pairs” in line 1 and “a second plurality of hub pairs” in line 3, which renders the claim indefinite, since it is unclear if these hubs are a part of the “one or more hub pairs” previously introduced or if these hubs are a part of the “one or more hub pairs” previously introduced. For the purpose of compact prosecution below, the claim limitations will be interpreted as being a part of the one or more hub pairs, e.g. “a first plurality of hub pairs of the one or more hub pairs” and “a second plurality of hub pairs of the one or more hub pairs”. 
Claim 16 recites the limitations “between the hubs of the first hub pair” in line 2 and “between the hubs of the second hub pair” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the claim limitation will be interpreted as reciting “between hubs of the first hub pair” and “between hubs of the second hub pair”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11-14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grotz (U.S. Pub. No. 2020/0281741 A1, hereinafter “Grotz”). 
Grotz discloses, regarding claim 1, an implant (200, see Fig. 3), comprising: a first endplate (210) and second endplate (220) each have an inner face (see annotated Fig. 3 below), wherein the inner faces of the endplates are spaced apart by a separation distance (see Fig. 5C) that is expandable with respect to the inner faces of the endplates (see Figs. 5A-5B); a base (230 and 240) disposed between the first endplate and the second endplate (see Fig. 3), wherein the base is formed with one or more adjustment arm cavities and the adjustment arm cavities (see annotated Fig. 3 below, note recessed areas / inset areas / cavities formed between 236 and 241 and between 236) have a top side covered by the first endplate (see annotated Fig. 5C below) and a bottom side covered by the second endplate (see annotated Fig. 5C below) when the endplates are in an unexpanded position (see annotated Fig. 5C below); a drive assembly (250) rotatably disposed in the base between a first adjustment arm cavity (e.g. adjustment arm cavity between 236 and 241, see Fig. 3, see also annotated Fig. 3 below) and a second adjustment arm cavity (e.g. adjustment arm cavity between 236, see Fig. 3, see also annotated Fig. 3 below); a plurality of adjustment arms (231 and 233, 232 and 234) each having a first end attached to the first endplate (see annotated Fig. 4B below) and a second end attached to the second endplate (see annotated Fig. 4B below), wherein actuating the drive assembly urges at least a first of the adjustment arms to increase the separation distance between the first and second endplate attached to the first adjustment arm when the endplates are moved toward an expanded position (see Figs. 5A-5B); and a plurality of pins (see annotated Fig. 4B below) disposed on at least one of the first endplate and the second endplate (see annotated Fig. 4B below); wherein the plurality of adjustment arms are rotatably connected to a plurality of hubs (see annotated Fig. 3 below) that are axially slidable on at least some of the plurality of pins (see annotated Fig. 3 below, note that since the hubs are elongated the pins received therein are capable of axially sliding).

    PNG
    media_image1.png
    640
    812
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    517
    media_image3.png
    Greyscale

Regarding claim 8, wherein a first sidewall (e.g. wall of 230 that extends between 236 and 241 in the second arm cavity) separates the drive assembly from the first adjustment arm cavity (see Fig. 3, see annotated Fig. 3) and a second side wall (e.g. wall of 230 that extends between 236 in the first arm cavity) separates the drive assembly from the second adjustment arm cavity (see Fig. 3, see annotated Fig. 3).
Regarding claim 9, wherein the first adjustment arm cavity is aligned parallel to a first lateral side of the drive assembly (see Fig. 3) and the second adjustment arm cavity is aligned parallel a second lateral side of the drive assembly (see Fig. 3).
Regarding claim 11, wherein the plurality of adjustment arms include a plurality of height adjustment arms (232 and 234) and a plurality of lordotic adjustment arms (233, 231).
Regarding claim 12, wherein the plurality of height adjustment arms are retained in the first adjustment arm cavity (see Fig. 3) and the plurality of lordotic adjustment arms are retained in the second adjustment arm cavity (see Fig. 3).
Grotz discloses, regarding claim 13, an implant (200, see Fig. 3), comprising: a first endplate (210)  and a second endplate (220), wherein each of the end plates has an inner surface facing an interior portion of the implant (see annotated Fig. 3 above); a base (230 and 240) disposed between the first endplate and the second endplate (see Fig. 3); a plurality of adjustment arms (231 and 233, 232 and 234), which include a plurality of height adjustment arms (232 and 234, see also para. [0059] “plurality of lower proximal trailing arms (232)”) and a plurality of lordotic adjustment arms (233 and 231), each of the plurality of adjustment arms having a first longitudinal end (see annotated Fig. 3 above) that is operably connected only to the first endplate (via pins, see Fig. 3) and a second longitudinal end (see annotated Fig. 3 above) that is operably connected only to the second endplate (via pins, see Fig. 3); one or more hub pairs formed (211, 221, see also annotated Fig. 3 above) on the inner surface of each of the endplates (see Fig. 3); a pin (see annotated Fig. 4B above) connecting between each hub of the hub pairs (see Figs. 3 and 4B); and a pivot hub (see annotated Fig. 3 above) rotatably disposed on each of the pins (see Fig. 3); wherein each end of the height adjustment arms and the lordotic adjustment arms is rotatably connected to one of the pivot hubs (see Figs. 5A-5C).
Regarding claim 14, wherein each of the hub pairs is formed by a pair of arches configured to receive one of the pins (see Fig. 3).
Grotz discloses, regarding claim 19, an implant (200, see Fig. 3), comprising: a first endplate (210); a second endplate (220); a base (230 and 240) disposed between the first endplate and the second endplate (see Fig. 3), wherein the first and second endplate are movable between an unexpanded position (see Fig. 5C) and an expanded position relative to the base (see Fig. 5A); a plurality of adjustment arms (231 and 233, 232 and 234), which include a plurality of height adjustment arms (232 and 234, see also para. [0059] “plurality of lower proximal trailing arms (232)”) and a plurality of lordotic adjustment arms (233 and 231), each of the adjustment arms having a first end attached to the first endplate (see annotated Fig. 3 above) and a second end attached to the second endplate (see annotated Fig. 3 above); and a drive assembly (250) rotatably disposed in the base (see Figs. 5A-5C), wherein the drive assembly includes, a height adjustment pin (see annotated Fig. 4B above) extending from the drive assembly through the height adjustment arms and through a first slot formed in the base (see annotated Fig. 3 above), wherein the height adjustment pin slides within the first slot as the height adjustment arms move the endplates between the unexpanded position and the expanded position (see Figs. 5A-5C), and a lordotic adjustment pin (see annotated fig. 4B above) extending from the drive assembly through the lordotic adjustment arms and through a second slot formed in the base (see annotated Fig. 3 above), wherein the lordotic adjustment pin slides within the second slot as the lordotic adjustment arms move the endplates between the unexpanded position and the expanded position (see Figs. 5A-5C).
Allowable Subject Matter
Claim(s) 2-7, 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 20-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-9, 11-14, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Melkent et al. (U.S. Pub. No. 2016/0120660 A1) discloses an expandable interbody implant with pins that slide. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772